Citation Nr: 1139889	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-06 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  He served in Vietnam and his awards include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service, or for many years thereafter, and the current bilateral hearing loss is not related to service.

2.  Tinnitus was not shown in service, or for many years thereafter, and the current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In October 2006, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records and VA medical records have been obtained.  The Veteran has been provided VA audiometric examinations.  The Veteran provided testimony at a Videoconference hearing in July 2011.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified in July 2011 that he was a mortar man in the Army and that he fired mortars in Vietnam without any hearing protection.  The Veteran reported that he first noticed hearing loss and tinnitus while in service and asserted that he had continued to have bilateral hearing loss and tinnitus ever since.  

On entry to service in January 1968, the Veteran was provided an audiometric examination and the results in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
-5 
-5 
-5 
-5
LEFT
5
-5
-5 
-5

On examination for discharge from service in October 1969, the Veteran was provided an audiometric examination and the results in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
15 
15 
15 
15
LEFT
15
15
15 
15

The service treatment records contain no complaints of hearing loss or tinnitus and the audiometric examinations in service revealed normal hearing.  Therefore, hearing loss and tinnitus were not noted during service.  See 38 C.F.R. § 3.385.

The Veteran's September 2006 application for VA benefits is the earliest recorded assertion by the Veteran that he had hearing loss and tinnitus.

The Veteran was initially given a VA audiometric examination in early May 2007 and the results in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
30
40
55
LEFT
0
10
15
35
55

Speech recognition was 96 percent in the right and 94 percent in the left.  The audiologist noted that the Veteran gave inconsistent response and displayed exaggerated listening behavior.  Inconsistencies between non-test and test environments were observed.  The examiner was unable to resolve discrepancy between speech recognition thresholds and the puretone averages recorded.  The audiologist noted that the Veteran's service records were not available for review.  The Veteran reported in-service hazardous noise exposure without the use of hearing protection.  He stated that the hazardous noise included firearms, machine guns, mortars, heavy artillery, combat explosions, grenades, and demolitions.  He reported that his noise exposure as a civilian without the use of hearing protection included occasional use of lawn equipment.  He reported using hearing protection for other hazardous noise exposure as a civilian.  The civilian hazardous noise included factory plant noise, construction work, electrical generators, and carpentry tools.  

The Veteran was again examined by the VA audiologist later in May 2007 and the results in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
30
40
55
LEFT
10
15
35
45
55

The examiner again noted that the Veteran gave inconsistent response and displayed exaggerated listening behavior.  Inconsistencies between non-test and test environments were observed.  She noted that speech recognition thresholds were within the normal limits bilaterally, 96 percent in the right ear and 94 percent in the left ear.  The examiner reviewed the Veteran's military service records and noted that they showed normal hearing on induction and normal hearing on separation from service.  Based on the Veteran's hearing being normal on discharge from service, the examiner was of the opinion that the Veteran's current hearing loss was unrelated to service.  She noted that although the Veteran denied unprotected noise exposure as a civilian, he reported having worked in occupational settings for over 30 years that were capable of having caused the totality of his current hearing loss and tinnitus.  It was her clinical opinion that the Veteran's hearing loss and tinnitus were unrelated to service.  
 
The Veteran's DD Form 214 does support the Veteran's assertions that he worked as an infantry fire crewman and that he was in combat.  The service treatment records, however, do not indicate whether the Veteran wore hearing protection.  In light of the Veteran's combat service exposure to acoustic trauma during service is conceded.  38 U.S.C.A. § 1154(b).  These records do reveal that he did not have a hearing loss disability or tinnitus at separation from service.  Not only were there no recorded complaints of hearing loss or tinnitus during service, but the Veteran's audiological examination on separation from service revealed that the Veteran did not have hearing loss at that time.  Although the Veteran maintains that he has had hearing loss since service, the fact that he was shown to have normal hearing when examined for discharge indicates that his statements are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Also weighing against the Veteran's credibility is that there is no evidence of hearing loss or tinnitus until September 2006, more than 36 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  The Board further notes that the inconsistencies in the Veteran's responses noted by the VA audiologist in May 2007 also tend to weigh against the Veteran's credibility.

In this case there is the May 2007 VA audiological opinions against the Veteran's claims and there is no medical evidence in support of the Veteran's claims that he currently has hearing loss or tinnitus due to his military service.  Because the preponderance of the evidence reveals that the Veteran did not develop hearing loss or tinnitus during service, for many years after discharge from service, or as a result of his service, service connection for bilateral hearing loss and tinnitus are not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


